 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 97 
590 
New Process Steel, LP 
and District lodge 34, Interna-
tional Association of Machinists and Aerospace 
Workers, AFLŒCIO.  
Case 25ŒCAŒ30632
 August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN
, AND 
MEMBERS SCHAUMBER
 AND PEARCE On September 30, 2008, the two sitting members of 
the Board issued a Decision a
nd Order, which is reported 
at 353 NLRB 254.
1  Thereafter, following the Respon-
dent™s petition for review in the United States Court of 
Appeals for the Seventh Circuit, and the General Coun-
sel™s cross-application for en
forcement, the Seventh Cir-
cuit enforced the Board™s Order.
2  However, on June 17, 
2010, the United States Supr
eme Court issued its deci-
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 The Court order enforced the Board decision in 353 NLRB 254,  as 
well as the Board™s September 25, 
2008 Decision and Order, reported 
at 353 NLRB 111. 
sion in this proceeding holding
 that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  
New Process Steel, L.P. v. NLRB, 
130 S.Ct 
2635.  Thereafter, the court of appeals remanded this 
case for further proceedings co
nsistent with the Supreme 
Court™s decision. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
3 The Board has considered the General Counsel™s Mo-
tion for Summary Judgment, the Respondent™s Cross-
Motion for Summary Judgment and Opposition to the 
General Counsel™s Motion, and the General Counsel™s 
Opposition to the Respondent™s Cross-Motion, and 
adopts the Decision and Order 
to the extent and for the 
reasons stated in the decisi
on reported at 353 NLRB 254, 
which is incorporated herein by reference.
4                                                           
 3 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
4 This Decision and Order is predicated on our August 23, 2010 De-
cision and Order reported at 355 NLRB 600, which adopts the decision 
reported at 353 NLRB 111. 
 